DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 5-9, 11-15, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poon (US 2013/0036112 A1), hereinafter Poon, in view of Annau et al. (US 2013/0246404 A1), hereinafter “Annau”; in view of Calabria (US 2006/0143068 A1), hereinafter “Calabria”, and further in view of Jackson (US 2014/0115055 A1), hereinafter “Jackon”. 
As per claim 1, Poon teaches a method for displaying a recommended entity based on a user’s social graph comprising:
“receiving, at one or more processors, a search query from a user including a geographic area” at [0157];
(Poon teaches receiving a search criteria includes the search term “restaurant” and “Seattle” from User A)
“providing, by the one or more processors, a plurality of entities within the geographic area that match the search query” at [0158];
(Poon teaches the server application obtains search results using the search criteria)
“receiving, at one or more processors 
(Poon teaches receiving selection of “Restaurant B”)
“obtaining, by the one or more processors, a plurality of contacts from a social graph for the user” at [0164] and Fig. 7;
(Poon teaches obtaining the social graph of User A)
“determining, by the one or more processors, one or more associations between one or more of the plurality of contacts and the selected entity, each association including a rating of the entity, a review of the entity, or a combination thereof” at [0164]-[0165] and Fig. 7;
(Poon teaches determining association between plurality of contacts (i.e., “User B”, “User C”) and the selected entity (i.e., “Restaurant B”), each association including a rating (i.e., “User B “likes” the Restaurant B))
“ranking, by the one or more processor, the one or more contacts according to relationship criteria indicative of a relationship between each of the one or more contacts and the user” at [0257]-[0282] and Figs. 7, 9A;
(Poon teaches using social graph of the user to assign social rank values to other contacts of the user)
Annau teaches a method for displaying search results, including the steps of: “receiving, at one or more processors via a user interface, a selection of one of the plurality of entities by the user, displaying, by the one or more processors, an indication of the selected entity with an indication of the one or more contacts and reviews or ratings of the selected entity from the one or more association between the one or more contacts and the selected entity” at [0203] and Fig. 20.  In particular, Annau teaches at Fig. 20 the search result list comprising a plurality of entities; including an indication of the entity (e.g., “BMW Motorrad USA”) with an indication of the one or more contacts (e.g., “Ben Lower and 8 others”) and association information (i.e., “friend”). A user can select an entity by selecting the “view” link 2020 associated with the entity. Upon selecting the “view” link 2020, additional friends show liked the entity is listed in 2022.  
 Thus, it would have been obvious to one of ordinary skill in the art to combine Annau with Poon’s teaching in order to allow user to sort and filter a list of service provider based on rating and/or recommendation by his/her friends.
Poon and Annau, as combined, does not teach “the review or ratting for the selected entity displayed in a ranked order based on the ranking of the respective one or more contact. However, Calabria teaches a social-network enabled review collection system including the step of calculating social distance between the user and user’s 
	Poon-Annau and Calabria do not explicitly teach “displaying, by the one or more processors, the reviews or ratings of the selected entity with one or more images for the reviews or ratings, the one or more images provided by the one or more contacts” as claimed. However, Jackson teaches a method for sharing a user review of an entity to a group of other users in the social network, including “displaying the reviews or ratings of the selected entity with one or more images for the reviews or ratings, the one or more images provided by the one or more contacts” at [0072]-[0073] and Figs. 10A-B. Thus, it would have been obvious to one of ordinary skill in the art to combine Jackson with Poon-Annau-Calabria’s teaching to include one or more images with the review, because an image is worth a thousand words.

 	As per claim 2, Poon-Annau-Calabria and Jackson teach the method of claim 1 discussed above. Annau also teaches: “displaying, by the one or more processor, an indication of a relationship between the user and each of the one or more contacts with the display of the indication of the entity” at [0203] and Fig. 20.

As per claim 3, Poon-Annau-Calabria and Jackson teach the method of claim 1 discussed above. Annau also teaches: “displaying, by the one or more processors, an 

As per claim 5, Poon-Annau-Calabria and Jackson teach the method of claim 1 discussed above. Poon also teaches: wherein “the relationship criteria includes a number and a type of interaction between each of the one or more contacts and the user” at [0130]-[0144], [0159]-[0169].

As per claim 6, Poon-Annau-Calabria and Jackson teach the method of claim 1 discussed above. Annau also teaches “the indication of the one or more contacts includes a picture of the one or more contacts” at [0203] and Fig. 20.

Claims 7-9, 11-15, 17 recite similar limitations as in claims 1-3, 5-6 and are therefore rejected by the same reasons.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, 11-15, 17 have been considered but are moot in view of new ground of rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 1, 2021